DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 6/6/22, claims 1-4 & 6-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach an apparatus comprising: a lid having a top surface; a cover comprising a rigid or semi-rigid planar surface configured to be removably positioned over the entire top surface to form a water-tight seal; an attachment mechanism configured to removably attach the lid to a bucket; a primary aperture in the lid; and a plurality of secondary apertures positioned concentrically around the primary lid in the lid for attaching fishing rigging.  As required by the independent claim 1.  The closest prior art appears to be Louie (US Patent 6,460,287; referred to hereinafter as Louie), in view of Tisdell (US Patent 5,125,183; referred to hereinafter as Tisdell).  Louie disclose a fishing accessory for a container which has two lids, one for access to the container for storing bait or live fish and another for access to a compartment used for storing fishing accessories including hooks, sinkers and lures. Each lid is hinged independently which allows access to container independently of the other compartment.  Tisdell teach a fishing apparatus with a bucket with a bottom and a tubular main body terminating in an upper edge and a flexible apron extending over the said upper edge of the bucket and extending downwardly therefrom along the inner surface of the main body, the apron being provided with pockets to receive tackle.  
Consequently, as neither Louie nor Tisdell individually or in combination with each other disclose or teach all the recited claim limitations, claims 1-4 & 6-14 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649